Exhibit 12.1 Computation of Ratios The computation of the ratio of earnings to fixed charges for the three months ended March 31, 2011 and the years ended December 31, 2010, 2009, 2008, 2007 and 2006 are as follows: Three Months Ended Years Ended December 31, (Millions) March 31, 2011 Income from continuing operations before income taxes $ Add back fixed charges Income as adjusted ("earnings") $ Fixed charges: Interest expense $ Portion of rents representative of interest factor Total fixed charges $ Ratio of earnings to fixed charges
